January 28, 2009 TO OUR SHAREHOLDERS, EMPLOYEES, AND OTHER STAKEHOLDERS: We recognize that these are challenging economic times, and we believe that ICO will not only survive the times, but emerge as a stronger and better company. In the midst of turmoil, we believe opportunities will arise, and we intend to be in a position to take advantage of those opportunities. During the first quarter of fiscal year 2009, we altered our focus from offense: growth and expansion, to defense: protecting both our cash flow and the value of our Company. We believe that is the correct strategy for these times. In fiscal year 2008, while our revenues grew, our volumes and our operating income did not. We are disappointed in the latter two measurements as we believe our platform can deliver all three. We know that fiscal year 2009 will be challenging.The global credit crisis that the world has witnessed, commencing in the later part of the 2008 calendar year, is unprecedented. In addition, currency movements during this period have been dramatic, as have been the price fluctuations in commodity resins including our most common base materials. We believe, however, that there are always niches in the polymer space that offer opportunity. Our job is to seize those opportunities. We continue to focus on that which has contributed to ICO’s success: Serving Customers:Our focus remains primarily on providing quality services and products to our customers, with emphasis on added-value products that help our customers achieve their goals. We aim to offer unique, leading edge products to our customers, and we are capable of serving customers who appreciate a global platform. Developing People: “People are our most important asset” is not just a phrase at ICO.Attracting, developing and motivating the right people for ICO is our most significant challenge. We know that in order to grow our business we need talented, dedicated people in all facets of our business.
